Case 1:12-cv-20734-JAL Document 84 Entered on FLSD Docket 10/24/2018 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

                      CASE NO. 12-20734-CIV-LENARD/GOODMAN

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 JOANNE ZAROWAY, et al.,

       Defendants.
 ______________________________________/


                      ORDER SETTING HEARING ON MOTIONS

        On July 10, 2018, United States District Judge Joan A. Lenard referred the

 following motions to the Undersigned: JoAnne Zaroway’s Request for Review [ECF No.

 70], Motion to Stay [ECF No. 71], and all related motions and pleadings. [ECF No. 74]. It

 is ORDERED that a hearing on these motions will take place before Magistrate Judge

 Jonathan Goodman in Courtroom 3 on the 11th Floor of the James Lawrence King

 Federal Justice Building, 99 Northeast Fourth Street, Miami, Florida, on November 7,

 2018, at 2:30 p.m.

        Ms. Zaroway, counsel for the United States of America, and counsel for the sale

 purchaser are all required to attend the hearing in-person. The parties should be

 prepared to discuss the applicability of the 10-day objection period contained in Florida
Case 1:12-cv-20734-JAL Document 84 Entered on FLSD Docket 10/24/2018 Page 2 of 2



 Statute § 45.031 and whether there is any evidence concerning Ms. Zaroway’s

 knowledge of the 10-day objection requirement. Ms. Zaroway also appears to be

 complaining about the amount of the sale price for the subject property, suggesting that

 it is unreasonably and inequitably low. The parties should be prepared to discuss this

 argument, as well.

       If the parties intend to rely on any caselaw or authorities at the hearing, then

 those materials must be submitted to the Court on or before November 2, 2018.

       DONE AND ORDERED in Chambers, at Miami, Florida, on October 24, 2018.




 Copies furnished to:
 Honorable Joan A. Lenard

 Counsel of Record

 JoAnne Zaroway
 231 Northeast 104th Street
 Miami Shores, FL 33138-2015
 jzarowny@gmail.com




                                            2
